J-S51039-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                  Appellee                  :
                                            :
           v.                               :
                                            :
JOANN NMN HELFRICH,                         :
                                            :
                  Appellant                 :          No. 2201 MDA 2013

   Appeal from the Judgment of Sentence entered on November 26, 2012
               in the Court of Common Pleas of York County,
              Criminal Division, No. CP-67-CR-0006875-2010

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED SEPTEMBER 30, 2014



sentence imposed following her conviction of murder of the first degree.

See 18 Pa.C.S.A. § 2502(a). We affirm.

     On October 12, 2010, Helfrich shot her boyfriend, the victim, eight

times, in their shared apartment. The victim died as a result of the gunshot

wounds. Helfrich was arrested and charged with murder of the first degree.




Order denying his Motion to Withdraw in this Court. This Court quashed the

appeal as interlocutory.     Helfrich filed a Motion for Reconsideration, which

was denied.     Helfrich filed a Petition for allowance of appeal with the
J-S51039-14

Supreme Court of Pennsylvania, which was denied on July 10, 2012.         See

Commonwealth v. Helfrich, 48 A.3d 1247 (Pa. 2012).

     Helfrich attempted to enter a negotiated guilty plea to murder of the

third degree, in exchange for a sentence of 20 to 40 years in prison, plus

costs and restitution. However, the trial court did not accept the plea. The

case proceeded to a jury trial, after which Helfrich was convicted of murder

of the first degree. The trial court sentenced Helfrich to the mandatory term



would not continue to work on her case if they did not receive payment.



post-sentence rights were reinstated on July 3, 2013. Helfrich filed a post-

sentence Motion. The trial court denied the Motion on November 8, 2013.

Helfrich subsequently filed a timely Notice of Appeal. Helfrich then filed a

court-ordered Pennsylvania Rule of Appellate Procedure 1925(b) Concise

Statement       of     Matters       Complained        of      on     Appeal.

     On appeal, Helfrich raises the following questions for our review:

     I. Was t

     the criminal act of [m]urder [of] the [f]irst [d]egree?


     presented by the Commonwealth?

     III. Did the trial court commit reversible legal error when it
     allowed the Commonwealth to introduce evidence at trial
     regarding a set of keys that had not been properly preserved?




                                 -2-
J-S51039-14

      IV. Did the trial court commit reversible legal error when it
      denied [Helfrich] the right to plead guilty?

      V. Did the trial court commit reversible legal error when it did
      not allow trial counsel to withdraw prior to trial, despite


Brief for Appellant at 5 (issues renumbered for ease of disposition).

      In her first claim, Helfrich asserts that the evidence was insufficient to

                                                                     Id. at 18-

20. Specifically, Helfrich claims that the evidence relating to specific intent

and malice was insufficient, as she merely fired shots at a person whom she

thought was an intruder. Id. at 19-20.1



evidence, and all reasonable inferences deducible from that, viewed in the

light most favorable to the Commonwealth as verdict winner, are sufficient



Commonwealth v. Kinney, 863 A.2d 581, 584 (Pa. Super. 2004).

      In order for a jury to find a defendant guilty of murder of the first



human being was unlawfully killed, that the accused was responsible for the

killing, and that the accused acted with a specific intent to kill

Commonwealth v. Pagan, 950 A.2d 270, 279 (Pa. 2008); see also 18

Pa.C.S.A. § 2502(a).

1
  Helfrich concedes that there was sufficient evidence pertaining to the first
two elements of murder of the first degree, as the victim died, and she
admitted that she had shot the victim. Brief for Appellant at 19.


                                  -3-
J-S51039-14

      Moreover, a specific intent to kill may be inferred from the use of
      a deadly weapon to inflict injury on a vital part of the body. A
                                      [a]ny firearm, whether loaded or
      unloaded, or any device designed as a weapon and capable of
      producing death or serious bodily injury, or any other device or
      instrumentality which, in the manner in which it is used or is
      intended to be used, is calculated or likely to produce death or


Pagan, 950 A.2d at 279 (internal citations omitted); see also 18 Pa.C.S.A.

§ 2301.

      Here, the Commonwealth presented evidence that Helfrich shot the

victim a total of eight times.   N.T., 9/8/12, at 307.   The gunshot wounds



lung, aorta, and several veins.    Id. at 308-18. One of the officers at the

scene testified that Helfrich told him that she was sleeping in her upstairs

bedroom when she thought she heard an intruder downstairs, and fired the

gun until it was empty.    Id. at 128-29.   However, the forensic pathology

expert testified that the trajectory of at least some of the bullets suggested

that Helfrich could not have been standing at the top of the stairs shooting

down at the victim. Id. at 309, 311, 317. This evidence, viewed in a light

most favorable to the Commonwealth, was sufficient to establish that

Helfrich intentionally used a deadly weapon on several vital parts of the




the weight of the evidence. Brief for Appellant at 20. Specifically, Helfrich


                                  -4-
J-S51039-14

claims that the Commonwealth did not introduce evidence that proved her

intent. Id. at 21. Helfrich argues that while the evidence may support a

verdict of murder of the third degree, the verdict of murder of the first

degree was against the weight of the evidence. Id.2

      Our standard of review for a challenge to the weight of the evidence

claims is as follows:

      The weight of the evidence is exclusively for the finder of fact
      who is free to believe all, part, or none of the evidence and to
      determine the credibility of the witness. An appellant court
      cannot substitute its judgment for that of the finder of fact.

                                                            justice.
      Moreover, where the trial court has ruled on the weight claim

      question of whether the verdict is against the weight of the
      evidence. Rather, appellate review is limited to whether the trial
      court palpably abused its discretion in ruling on the weight claim.

Commonwealth v. Collins, 70 A.3d 1245, 1251 (Pa. Super. 2013) (citation

omitted).

      Here, the verdict is not so contrary to the evidence as to shock the

conscience.   Indeed, evidence was presented demonstrating that Helfrich

shot the victim eight times, on several vital parts of his body. N.T., 9/8/12,

at 308-18.    The jury, as finder of fact, had the duty to determine the

credibility of the testimony and evidence presented at trial. See Collins, 70




2
 Helfrich properly preserved this claim by raising it in her post-sentence
Motion. See Pa.R.Crim.P. 607(A)(3).


                                  -5-
J-S51039-14

evidence credible.   Thus, the trial court did not abuse its discretion in



     In her third claim, Helfrich argues that the trial court erred in allowing




that the testimony about the keys was material to the finding of guilt

because the Commonwealth used the testimony to show that the sound of

the keys was distinctive to the victim, and, therefore, she could not have

mistaken the victim for an intruder. Id. at 13. Helfrich claims that the keys

should have been available to her at trial under Brady v. Maryland, 373

U.S. 83, 87 (1963). Brief for Appellant at 12-14.

           The admission of evidence is a matter vested within the
     sound discretion of the trial court, and such a decision shall be
     reversed only upon a showing that the trial court abused its
     discretion.   In determining whether evidence should be
     admitted, the trial court must weigh the relevance and probative
     value of the evidence against the prejudicial impact of that
     evidence. Evidence is relevant if it logically tends to establish a
     material fact in the case or tends to support a reasonable
     inference regarding a material fact.

Commonwealth v. Reid, 811 A.2d 530, 550 (Pa. 2002) (citations omitted).



to the defense does not offend federal due process standards unless the

                                                             Commonwealth

v. Coon, 26 A.3d 1159, 1162 (Pa. Super. 2011).




                                 -6-
J-S51039-14

      With regard to claims under Brady

prosecution of evidence favorable to the accused upon request violates due

process where the evidence is material either to guilt or to punishment,

                                                                    Brady, 373

U.S. at 87 (emphasis added).      Here, Helfrich failed to prove that she had

requested that the Commonwealth produce the keys at any time before or

during the trial. Further, Helfrich failed to prove that the keys were, in any

way, favorable to her defense.

      In its Opinion, the trial court addressed this claim as follows:

            In this case, the keys the [v]ictim carried [were] not
      evidence which would have been exculpatory for [Helfrich] or

      that when you have multiple keys dangling from a key ring on a
      belt loop, they make a noise (or jingle) when you walk.
      Moreover, the other evidence presented at trial utterly belies



Trial Court Opinion, 11/8/13, at 5-

determination that the keys did not constitute a piece of evidence material

                   See id. Additionally, as noted above, the Commonwealth

                                                             by showing intent




succeed on this claim.

      In her fourth claim, Helfrich avers that the trial court erred in refusing

to accept her guilty plea. Brief for Appellant at 14. Helfrich claims that the


                                  -7-
J-S51039-14




members wrote a letter implying she did not support the plea agreement.

Id.   Helfrich also argues that the trial court refused the plea agreement

because it would not accept a plea from someone who believes that they are

not guilty. Id. at 15. Helfrich argues that her own thoughts regarding her

defense should not be a basis for refusing a negotiated guilty plea. Id.



that the judge may refuse to accept a plea of guilty[.]     The Pennsylvania

Rules of Criminal Procedure grant the trial court broad discretion in the

acceptan                                                Commonwealth v.

Hudson, 820 A.2d 720, 727-28 (Pa. Super. 2003) (citations and quotation

marks omitted).

      Upon our review of the record, we conclude that the trial court did not

abuse its discretion in refusing to accept the plea agreement. Although the



strongly opposed to a plea agreement, the trial court did not use a family

                                               See N.T., 9/12/12, at 14. In



the plea agreement. See id. at 12, 16-18.

      Additionally, the trial court did not reject the plea agreement merely

because Helfrich thought she was not guilty.      The trial court specifically

asked Helfrich whether she believed she was guilty, to which Helfrich



                                 -8-
J-S51039-14

responded in the affirmative. Id. at 21. The trial court then explained that

murder of the third degree requires the accused to intentionally, knowingly,

recklessly or negligently cause the death of another human being.           Id. at

22. Helfrich indicated that she killed the victim in a reckless manner. See

id. at 22, 25.    Helfrich told the court that she thought the victim was an

intruder, and that she shot until the gun was empty.               See id. at 22.

However, upon further questioning, the trial court reached the conclusion




as she was rationalizing the situation. See id. at 25-26. At that time, the

trial court rejected the plea agreement. See id. at 27-28. Based upon the

foregoing, Helfrich has failed to demonstrate that the trial court abused its

broad discretion in rejecting her guilty plea based on her equivocal

statements regarding her guilt.        See Commonwealth v. Yeomans, 24

A.3d 1044, 1048 (Pa. Super. 2011) (stating that defendant must clearly and

unequivocally acknowledge the facts leading to a guilty plea). Thus, Helfrich

is not entitled to relief on this claim.

      In her fifth claim, Helfrich argues that the trial court erred in denying



that she submitted an application to the Public Defender

application   was    denied    because     prior   counsel   had   not   withdrawn

representation.     Id. at 17.   Helfrich argues that her application with the



                                    -9-
J-S51039-14




by trial counsel. Id. at 16.



the sound discretion of the trial court, and as such, should not be overturned

                                          Commonwealth v. Tuck, 469 A.2d

644, 650 (Pa. Super. 1



Commonwealth v. Robinson, 364 A.2d 665, 674 (Pa. 1976).

      No brightline rules exist to determine whether a trial court has
      abused its discretion in denying a Petition to Withdraw as
      counsel. A balancing test must be utilized to weigh the interests
      of the client in a fair adjudication and the Commonwealth in the
      efficient administration of justice. Thus, a resolution of the
      problem turns upon a case by case analysis with particular
      attention to the reasons given by the trial court at the time the
      request for withdrawal is denied.

Commonwealth v. Sweeney, 533 A.2d 473, 481 (Pa. Super. 1987)

(citation omitted).




counsel did not require withdrawal. See N.T., 4/18/11, at 2. However, the

trial court specifically stated that it would grant the Motion to Withdraw



See id. at 3.    Helfrich failed to provide evidence that she pursued new

counsel, and the recor

office never entered an appearance on her behalf. Further, Helfrich did not


                                 - 10 -
J-S51039-14

provide evidence to indicate a breakdown in the attorney-client relationship.

Moreover, Helfrich failed to provide evidence that trial counsel did not fully

litigate her defense at trial.

      Upon our review of the record, we conclude that the trial court did not



Helfrich cannot succeed on this claim.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/30/2014




                                 - 11 -